ITEMID: 001-83183
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: BURAK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Mr Vyacheslav Ivanovich Burak, is a Ukrainian national who was born in 1961 and lives in Novogrodivka. The respondent Government were represented by their Agents, Mrs V. Lutkovska and Mr Y. Zaytsev.
On 26 March 2001 the Novogrodivka Court (Новогродівський міський суд Донецької області) awarded the applicant 4,575.79 hryvnyas (UAH) in salary arrears against the private company СJSC “Vuglevydobutok” (“the Company,” Закрите акціонерне товариство “Вуглевидобуток”). This judgment was not appealed against and became final in April 2001.
On 28 March 2001 the Novogrodivka Bailiffs’ Service (“the Novogrodivka Bailiffs,” Відділ державної виконавчої служби Новогродівського міського управління юстиції Донецької області) refused to initiate the enforcement proceedings owing to the lack of territorial jurisdiction and instructed the applicant to apply to the Selidovo Bailiffs’ Service (“the Selidovo Bailiffs,” Відділ державної виконавчої служби Селідівського міського управління юстиції Донецької області).
Having never submitted the enforcement writ to the Selidovo Bailiffs, the applicant appealed to court, alleging that the institution of the enforcement proceedings in Selidovo would have been futile, as the Company’s major assets were located in Novogrodivka.
On 27 June 2001 the Novogrodivka Court rejected these claims, having noted that that the Company’s headquarters were located in Selidovo and that contrary to the applicant’s assertions it had no assets in Novogrodivka.
On 1 November 2001 the Donetsk Regional Court of Appeal (the “Regional Court”, Апеляційний суд Донецької області) upheld this judgment.
On 4 March 2002 the Supreme Court rejected the applicant’s request for leave to appeal in cassation.
On 5 March 2002 the Donetsk Regional Commercial Court (Господарський суд Донецької області) initiated bankruptcy proceedings against the Company and on 25 September 2003 declared it bankrupt, having appointed Mr L. as a trustee to run the liquidation program.
On 1 March 2004 the applicant re-submitted the enforcement writ to the Novogrodivka Bailiffs, who returned it instantly, having instructed the applicant to submit it to the trustee in bankruptcy.
On an unspecified date the applicant requested the trustee to facilitate the enforcement of the judgment given in his favour.
On 26 May 2004 the applicant challenged the trustee’s alleged omissions in enforcing the judgment before the Novogrodivka Court. On 29 November 2004 the court rejected his complaints. It found that the trustee had acted in good faith, but the enforcement was impeded by the Company’s lack of funds, caused, inter alia, by the failure of the Novogrodivska and the Kurakhivska State-owned mining companies (ДВАТ шахта “Новогродівська 1/3” and ДВАТ шахта “Курахівська”) to pay off their debts.
On 13 June 2005 the Donetsk Regional Court of Appeal quashed this judgment and remitted the case for a fresh consideration, having found that the first-instance court’s analysis was superficial and unsupported by documentary evidence.
The Court has no further information about the proceedings.
As of January 2006 the judgment of 26 March 2001 remained unenforced.
The relevant domestic law is summarised in the judgments of Romashov v. Ukraine no. 67534/01, §§ 16-19, 27 July 2004 and Katsyuk v. Ukraine, no. 58928/00, §§ 29-32, 5 April 2005).
